Citation Nr: 1021957	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to service-connected diabetes mellitus 
and/or due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus and/or due 
to herbicide exposure.

3.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected diabetes mellitus 
and/or due to herbicide exposure.

4.  Entitlement to service connection for essential tremors, 
to include as secondary to service-connected diabetes 
mellitus and/or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge in July 2007.  A transcript of this 
hearing has been associated with the Veteran's VA claims 
folder.

In March 2008, the Board remanded this case for additional 
development, to include requesting pertinent records from the 
Veteran and obtaining competent medical opinions to address 
the etiology of the claimed disabilities.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed.  Thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board notes that the Veteran had 
also perfected an appeal on the issue of entitlement to 
service connection for hypogonadotrophic hypogonadism with 
erectile dysfunction.  However, service connection was 
granted for hypogonadotrophic hypogonadism by a January 2009 
rating decision, evaluated as 0 (zero) percent disabling 
(noncompensable).  He was also granted special monthly 
compensation based on loss of use of a creative organ due to 
the erectile dysfunction.  Both of these benefits were 
effective October 3, 2003.  The Board notes that this issue 
was included as part of the April 2009 Supplemental Statement 
of the Case (SSOC), focusing on the noncompensable 
evaluation.  However, the record does not reflect the Veteran 
disagreed with the initial rating assigned for this 
disability, or the effective date thereof.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other 
evidence of record does not reflect that the Veteran 
currently has chloracne.

2.  The preponderance of the competent medical and other 
evidence of record does not reflect that the Veteran has 
peripheral neuropathy of the upper and/or lower extremities  
that was incurred in or aggravated by active service, to 
include as secondary to service-connected diabetes mellitus 
and/or due to herbicide exposure.  

3.  The preponderance of the competent medical and other 
evidence of record does not reflect that the Veteran has a 
chronic disability manifested by hyperlipidemia that was 
incurred in or aggravated by active service, to include as 
secondary to service-connected diabetes mellitus and/or due 
to herbicide exposure.

4.  The preponderance of the competent medical and other 
evidence of record does not reflect that the Veteran has a 
chronic disability manifested by essential tremors that was 
incurred in or aggravated by active service, to include as 
secondary to service-connected diabetes mellitus and/or due 
to herbicide exposure.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for chloracne, to 
include as secondary to service-connected diabetes mellitus 
and/or due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  Service connection is not warranted for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus and/or due 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  Service connection is not warranted for hyperlipidemia, 
to include as secondary to service-connected diabetes 
mellitus and/or due to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

4.  Service connection is not warranted for essential 
tremors, to include as secondary to service-connected 
diabetes mellitus and/or due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in October 
2003, which is clearly prior to the January 2004 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification via letters dated in February 
2005, May 2008, November 2008, and January 2009, followed by 
readjudication of the appeal by Supplemental Statements of 
the Case in November 2006 and April 2009 which "cures" the 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the May 2008 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records to include 
records from the Social Security Administration (SSA).  
Further, the Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the July 2007 Board hearing.  Nothing indicates the Veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded a VA medical examinations regarding this case in 
November 2003, October 2006, and November 2008.  In pertinent 
part, the November 2003 and November 2008 examinations, as 
detailed below, included opinions that addressed the etiology 
of the various claimed disabilities.  As these opinions were 
based upon both a medical evaluation of the Veteran, and an 
accurate understanding of his medical history based upon 
review of his VA claims folder, the Board finds they are 
supported by an adequate foundation.  No competent medical 
evidence is of record which specifically refutes the findings 
of the November 2003 or November 2008 examinations.  The 
Veteran has not identified any inaccuracies with respect to 
the physical findings of the examinations accorded to him in 
this case, nor otherwise identified any prejudice therein.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Initially, the Board observes that the Veteran's service 
treatment records contain no entries indicative of a chronic 
disability due to hyperlipidemia, chloracne, peripheral 
neuropathy of the upper and/or lower extremities, nor 
essential tremors of the hands.  For example, his skin and 
neurologic system were clinically evaluated as normal on his 
November 1967 expiration of term of service examination.  He 
also indicated on a concurrent Report of Medical History that 
he had not experienced tumor, growth, cyst, or cancer; 
swollen or painful joints; neuritis; paralysis; nor epilepsy 
of fits.  Although he did indicate that he had experienced 
skin diseases and boils, the physician's comments section 
indicate that this is in reference to wound of the right 
thigh the Veteran sustained in March 1967.  It is noted that 
the treatment records for this wound reflect that it included 
abscess of the right buttocks.  There is also references to a 
boil in records dated in October 1966.  On a December 1967 
Statement of Medical Condition, the Veteran indicated there 
had been no change in his medical condition since his last 
separation examination.  

The Board further notes that there is no competent medical 
evidence of any of the claimed conditions until years after 
the Veteran's separation from service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  Moreover, the Veteran acknowledged in a 
June 2008 statement that he was not treated for the claimed 
disabilities during service, with the possible exception of 
chloracne based upon his in-service treatment for boils.  In 
other words, he has not alleged continuity of symptomatology.

As indicated above, the Veteran essentially contends that his 
claimed disabilities are either due to herbicide exposure 
while on active duty in the Republic of Vietnam, or are 
secondary to his service-connected diabetes mellitus.

The Board previously acknowledged in the March 2008 remand 
that the Veteran received the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Combat Infantryman Badge.  
Consequently, the evidence clearly demonstrates that the 
Veteran served in the Republic of Vietnam while on active 
duty and is presumed to have been exposed to herbicides.  See 
38 U.S.C.A. § 1116.
 
If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  The 
Secretary's determination is based on consideration of 
reports of the National Academy of Sciences (NAS) and all 
other sound medical and scientific information and analysis 
available to the Secretary.  Agent Orange is generally 
considered a herbicide agent and will be so considered in 
this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the Veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the issue of secondary service connection, the 
Board notes that under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In support of his claim, the Veteran has emphasized the 
findings of a specified VA clinician who, in a March 2003 
medical note diagnosed severe Agent Orange syndrome with 
PTSD, essential tremor, peripheral neuropathy, possible 
chloracne, diabetes mellitus Type II with nephropathy.  That 
same VA clinician reported in a subsequent September 2003 
progress note that the Veteran had "Agent Orange disease with 
peripheral neuropathy, diabetes, hyperlipidemia; possible 
chloracne; hypogonadotrophic hypogonadism, and essential 
tremor."  In VA progress notes dated in November 2004 and 
January 2005, the same VA physician noted a finding of Agent 
Orange syndrome with chloracne, essential tremor, 
hypogonadotrophic hypogonadism, peripheral neuropathy, and 
hyperlipidemia.  Likewise, a January 2005 VA psychiatry note 
reflects a psychiatrist's opinion that, "[The Veteran] has 
Agent Orange exposure, diabetes, peripheral neuropathy, 
hypogonadism, probably due to Agent Orange."  

Despite the foregoing, the Board finds that the preponderance 
of the competent medical and other evidence of record is the 
Veteran's service connection claims.

The Board notes that despite the aforementioned VA progress 
notes, the Veteran has not been found to have chloracne when 
specifically evaluated for this disability.  For example, 
June 2001 records reflect the Veteran was evaluated by a 
dermatologist who diagnosed the skin problems as 
granulomatous rosacea.  Other treatment records show findings 
of rosacea.  Similarly, an August 2001 VA medical examination 
diagnosed the Veteran's current skin problems as rosacea.  
The most recent VA skin examination of October 2006 found 
that no skin disease was present other than a few typical 
benign senile keratosis, nevi, and skin tags.  However, the 
VA examiner stated that the Veteran's description of his skin 
rash, when he did have it, did not suggest chloracne.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the Veteran currently has chloracne, which is 
the only skin condition presumptively associated with 
herbicide exposure.  Although the Veteran has been diagnosed 
with a skin disorder, specifically rosacea, his claim was 
based solely upon it being chloracne.  Moreover, service 
connection was previously denied for rosacea by a June 2002 
rating decision, and the Veteran did not appeal that denial.  
Consequently, that decision is now final.  However, the 
Veteran is free to reopen that claim based upon new and 
material evidence.  See 38 C.F.R. § 3.156(a).

With respect to the claimed peripheral neuropathy, the Board 
observes that no neurologic impairment was demonstrated on a 
January 2002 VA general medical examination.  The November 
2003 VA peripheral nerves examination, which included a 
summary of relevant medical records and the results of nerve 
conduction study, concluded, in part, that there was neither 
clinical nor electrophysiciolgical evidence for peripheral 
neuropathy.  There was also no indication of peripheral 
neuropathy as part of a December 2008 nerve conduction study.  
Nevertheless, the November 2008 VA examiner did diagnose 
peripheral neuropathy.  However, the examiner opined that it 
was not aggravated by the diabetes mellitus nor due to 
exposure to herbicides.  Although there is a presumption for 
acute and subacute peripheral neuropathy, this term means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  Inasmuch as the Veteran is contending this disability is 
present years after service, and not resolved within two 
years of onset, it is clearly not this type of peripheral 
neuropathy contemplated by the regulatory provisions.  

The Board notes that hyperlipidemia and essential tremors are 
not among the conditions VA has determined have a presumptive 
relation to herbicide exposure, as noted by 38 C.F.R. 
§ 3.309(e).  

The Board also notes that hyperlipidemia is a general term 
for elevated concentrations of any or all of the lipids in 
the plasma.  Thus, hyperlipidemia is a laboratory finding and 
is not a disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 38 
C.F.R. 
§ 4.1; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Board acknowledges that the November 2008 
VA examiner noted that build-up of hyperlipidemia caused 
blockages in the arteries such as coronary artery disease 
(CAD).  However, the VA examiner also stated that poor diets 
high in fat were the most substantial cause of 
hyperlipidemia, and there was no evidence to suggest it was 
caused by or a result of herbicide exposure nor was it 
aggravated by the service-connected diabetes mellitus.  The 
examiner provided a similar opinion regarding the Veteran's 
tremors.  Moreover, the prior VA examination of November 2003 
included the opinion that it was less likely than not that 
his tremors were secondary to his service-connected diabetes 
mellitus since there was no nexus with which to link them.  
The examiner also stated that the tremor was an idiopathic 
and frequently familial condition.

The Board wishes to emphasize that the November 2003 and 
November 2008 VA examinations included review of the 
Veteran's VA claims folder, which would have included the 
2003 VA progress notes emphasized by the Veteran as 
supporting his claim, as well as the Veteran's own 
statements.  Moreover, the opinions of these VA examiners are 
consistent with the findings of the NAS that no such 
presumptive relationship exists between herbicide exposure 
and the claimed hyperlipidemia, tremors, and peripheral 
neuropathy other than acute and subacute peripheral 
neuropathy.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Public 
Law No. 102-4, 105 Stat. 11, the NAS was to determine, to the 
extent possible, whether there is a statistical association 
between the suspect disease and herbicide exposure, taking 
into account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during the service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  Moreover, as required by the statute and agreement, 
the NAS submits a report to the Secretary every two years 
regarding the results of their review and summarization of 
the medical literature.  Based on the results of that review, 
the Secretary then determines, based on sound medical and 
scientific evidence, whether a positive association exists 
between exposure to Agent Orange and a disease.  As such, 
there is strong evidence in support of these conclusions that 
no presumptive relationship exists to the Veteran's claimed 
disabilities.

In view of the foregoing, the Board finds that the negative 
medical opinions of the November 2003 and November 2008 VA 
medical examinations are entitled to more weight than the 
supporting medical evidence contained in the 2003 VA progress 
notes.  Therefore, the preponderance of the competent medical 
and other evidence of record is against a finding that the 
claimed hyperlipidemia, peripheral neuropathy, and/or 
essential tremors were due to or otherwise the result of 
herbicide exposure or secondary to service-connected diabetes 
mellitus.

The Board has considered whether the Veteran's claims can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra.  However, as 
already noted, there is no indication of hyperlipidemia, 
peripheral neuropathy, and/or essential tremors in the 
service treatment records; the first competent medical 
evidence of any of the claimed disabilities were years after 
service; and the Veteran has not indicated continuity of 
symptomatology since service.  Under these circumstances, any 
opinion on whether the claimed disabilities are linked to 
service, would obviously be speculative.  Simply put, there 
is no relevant complaint, clinical finding, or laboratory 
finding for a clinician to link the claimed disabilities to 
the Veteran's military service.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's 
current appellate claims.  As the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.








ORDER

Entitlement to service connection for chloracne, to include 
as secondary to service-connected diabetes mellitus and/or 
due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary 
to service-connected diabetes mellitus and/or due to 
herbicide exposure, is denied.

Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected diabetes mellitus 
and/or due to herbicide exposure, is denied.

Entitlement to service connection for essential tremors, to 
include as secondary to service-connected diabetes mellitus 
and/or due to herbicide exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


